PER CURIAM:
Claimants company seeks $437.82 for freight charges from the factory to Charleston, return freight, and the restocking charge for paper products ordered by the respondent. There was some confusion concerning this particular order, and this expense resulted from same.
The purchase order, dated October 2, 1984, stated a request for 499,200 8 1/2 x 11 one-part computer forms of green tinted paper for respondent. There was a typographical error on the purchase order as respondent intended to order only 160,000 forms. A credit of $1,800 *12was issued to respondent to cover the error. Claimant company shipped the number of forms indicated on the purchase order; however, the paper was white computer paper rather than the requested green-tinted paper. To rectify this additional problem, respondent agreed to keep the excess paper and sell it to other agencies. The freight company was supposed to pick up 160,000 forms, but picked up all 499,200 instead. Respondent admits liability in the amount of $176.18 for the original freight on the mistaken order of 499,200 copies.
Ms. Helen Kay Wilson, Manager of Administrative Services for respondent, testified that there was a typographical error made in the State contract order for this claim. She confirmed that the company picked up the entire 499,200 sheets of paper. She stated that respondent would not have incurred the restocking and return freight charges, but for the mistake of claimant company.
Virginia Shelton, Procurement Officer for respondent, testified that she made the arrangements to sell the 399,000 sheets to other agencies. She stated that she did not prepare the bill of lading for the freight company in this instance. The bill of lading determines the amounts of paper to be picked up by the freight company.
There was no explanation as to whether the claimant issued the order to the freight company for the bill of lading. Claimant's sales representative, James Ruziska, has no knowledge whether claimant's factory prepared the bill of lading or whether it was prepared by Overnight, the freight company.
The evidence in this claim is unclear as to the origin of the error and which party was responsible for same. There being no proof that the claimant made this error, the Court grants an award to the claimant company in the amount of $176.18.
Award of $176.18.